
	
		II
		110th CONGRESS
		2d Session
		S. 3395
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for marginal well production preservation and
		  enhancement.
	
	
		1.Short titleThis Act may be cited as the
			 Marginal Well Production Preservation
			 and Enhancement Act.
		2.Tax treatment for
			 prolonged marginal production
			(a)Increase in
			 percentage depletion for oil and natural gas produced from marginal
			 properties
				(1)In
			 generalParagraph (6) of section 613A(c) of the Internal Revenue
			 Code of 1986 (relating to oil and natural gas produced from marginal
			 properties), as amended by this Act, is amended to read as follows:
					
						(6)Oil and natural gas produced from marginal
				properties
							(A)In
				generalExcept as provided in subsection (d)—
								(i)the allowance for
				depletion under section 611 shall be computed in accordance with section 613
				with respect to the taxpayer's marginal production of domestic crude oil and
				domestic natural gas, and
								(ii)27.5 percent
				shall be deemed to be specified in subsection (b) of section 613 for purposes
				of subsection (a) of that section.
								(B)Coordination with
				other production of domestic oil and natural gasFor purposes of
				this subsection—
								(i)no allowance for
				depletion shall be allowed by reason of paragraph (1) with respect to the
				taxpayer's marginal production of domestic crude oil and domestic natural gas,
				and
								(ii)such production
				shall not be taken into account—
									(I)in determining
				under paragraph (1) how much of the taxpayer's depletable oil quantity or
				depletable natural gas quantity has been used, or
									(II)for purposes of
				applying subparagraph (A), (B), or (C) of paragraph (7).
									(C)Marginal
				productionThe term marginal production means
				domestic crude oil or domestic natural gas which is produced during any taxable
				year from a property which—
								(i)is
				a stripper well property for the calendar year in which the taxable year
				begins, or
								(ii)is a property
				substantially all of the production of which during such calendar year is heavy
				oil.
								(D)Stripper well
				propertyFor purposes of this paragraph, the term stripper
				well property means, with respect to any calendar year, any property
				with respect to which the amount determined by dividing—
								(i)the average daily
				production of domestic crude oil and domestic natural gas from producing wells
				on such property for such calendar year, by
								(ii)the number of
				such wells,
								is 15
				barrel equivalents or less.(E)Heavy
				oilFor purposes of this paragraph, the term heavy
				oil means domestic crude oil produced from any property if such crude
				oil had a weighted average gravity of 20 degrees API or less (corrected to 60
				degrees Fahrenheit).
							(F)Nonapplication of taxable income limit with
				respect to marginal productionThe second sentence of subsection (a) of
				section 613 shall not apply to so much of the allowance for depletion as is
				determined under subparagraph
				(A).
							.
				(2)Conforming
			 amendments
					(A)Section 613A(c)(3)
			 of the Internal Revenue Code of 1986 (defining depletable oil quantity) is
			 amended to read as follows:
						
							(3)Depletable oil quantityFor
				purposes of paragraph (1), the taxpayer's depletable oil quantity shall be
				1,000
				barrels.
							.
					(B)Subparagraphs (A)
			 and (B) of section 613A(c)(7) of such Code are each amended by striking
			 or (6), as the case may be.
					(3)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after December 31, 2008.
				(b)1-year extension
			 of suspension of taxable income limitSection 613A(c)(6)(H) of the Internal
			 Revenue Code of 1986 (relating to temporary suspension of taxable income limit
			 with respect to marginal production) is amended by striking 2008
			 and inserting 2009.
			3.Oil and gas wells
			 and pipeline facilities technical amendmentSection 112(n)(4)(A) of the Clean Air Act
			 (42 U.S.C. 7412(n)(4)(A)) is amended by striking this section
			 and inserting this Act.
		4.National response
			 systemSection 311(j) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(j)) is amended by striking
			 paragraph (1) and inserting the following:
			
				(1)System
					(A)Definition of
				wastewater treatment facilityIn this paragraph, the term
				wastewater treatment facility includes produced water from an oil
				production facility.
					(B)RegulationsConsistent
				with the National Contingency Plan required under subsection (d), as soon as
				practicable after the effective date of this section, and from time to time
				thereafter, the President shall promulgate regulations consistent with maritime
				safety and marine and navigation laws—
						(i)establishing
				methods and procedures for removal of discharged oil and hazardous
				substances;
						(ii)establishing
				criteria for the development and implementation of local and regional oil and
				hazardous substance removal contingency plans;
						(iii)establishing
				procedures, methods, and requirements and other requirements for equipment to
				prevent discharges of oil and hazardous substances from vessels and from
				onshore facilities and offshore facilities (other than wastewater treatment
				facilities), and to contain those discharges; and
						(iv)governing the
				inspection of vessels carrying cargoes of oil and hazardous substances and the
				inspection of those cargoes in order to reduce the likelihood of discharges of
				oil from vessels in violation of this section.
						(C)Small
				facilitiesIn carrying out clause (iii) of subparagraph (B), not
				later than 1 year after the date of enactment of that clause, the Administrator
				shall establish procedures, methods, and equipment requirements and other
				requirements for, and consider the cost-effectiveness of those requirements on,
				small facilities (including agricultural and oil production facilities) to
				prevent discharges from facilities and offshore facilities, and to contain
				those discharges, by developing regulations based on storage volume and
				capacity that, with respect to those small facilities—
						(i)apply to any
				facility the total oil storage capacity of which is at least 1,320 gallons but
				less than 50,000 gallons, and at which no single tank exceeds a nominal
				capacity of 21,000 gallons; and
						(ii)establish minimal
				requirements and plans by eliminating engineer certification, flow lines,
				loading and unloading areas, integrity testing, and other requirements, as
				determined by the Administrator, that do not take into consideration and meet
				cost-effectiveness
				standards.
						.
		5.Recovery period
			 for depreciation of property used to inject qualified tertiary
			 injectants
			(a)In
			 generalSection 168(e)((3)(A) of the Internal Revenue Code of
			 1986 (defining 3-year property) is amended by striking and at
			 the end of clause (ii), by striking the period at the end of clause (iii) and
			 inserting , and, and by adding at the end the following new
			 clause:
				
					(iv)any qualified
				tertiary injectant
				property.
					.
			(b)Qualified
			 tertiary injectant propertySection 168(e) of the Internal
			 Revenue Code of 1986 (relating to classification of property) is amended by
			 adding at the end the following new paragraph:
				
					(8)Qualified
				tertiary injectant propertyThe term qualified tertiary
				injectant property means—
						(A)any
				property—
							(i)the principal use
				of which is to inject any tertiary injectant as a part of a tertiary recovery
				method (as defined in section 193(b)(3)), or
							(ii)which is a
				pipeline used to carry any tertiary injectant in connection with such tertiary
				recovery method, and
							(B)which has a class
				life of more than 4
				years.
						.
			(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to subparagraph (A)(iii) the following new item:
				
					
						
							
								(A)(iv)7
								
							
						
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
			
